Citation Nr: 0625138	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-21 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1950 to 
October 1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision.

This case has been advanced on the docket pursuant to the 
provisions of 38 C.F.R. § 20.900 (c).


FINDING OF FACT

The medical evidence shows the veteran's PTSD symptomatology 
to be productive of occupational and social impairment with 
reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The rating schedule for mental disorders is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), 
and mental disorders, including PTSD, are specifically rated 
under 38 C.F.R. §§ 4.125-4.130, Diagnostic Codes 9201-9440.  

The veteran's service-connected PTSD is currently assigned a 
50 percent disability rating, which is assigned when a 
veteran has occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 DC 9440.

A 70 percent rating is assigned when a veteran has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

The veteran asserts that his PTSD is more disabling than it 
is currently rated.  He indicated that he sees blood day and 
night, has nightmares about dead and wounded soldiers, and 
hears sounds of war such as bombs and screaming.  He also 
indicated that he tends to isolate himself away from his 
friends and that his wife sleeps in a separate room because 
she fears he will hurt her during one of his nightmares.

The veteran underwent a VA examination in April 2006 to 
evaluate the severity of his PTSD.  He arrived early for the 
examination, was neatly and cleanly dressed, and displayed 
good personal hygiene.  The veteran indicated that he had 
last worked in 1987, but told the examiner that he had 
stopped working as a result of an injury to his knee.  He 
indicated that he continued to have a good relationship with 
his family, but noted that he had some support in the area in 
which he lived, although he stated that he often isolates 
himself in his room and tells his wife to tell people he is 
ill when they come to visit him.  

During the examination, the veteran was observed to be 
anxious and tearful and he admitted to having suicidal 
ideations, although no attempts had been made.  The veteran 
denied any homicidal ideations and his memory was intact.  He 
was alert and orientated and did not display any significant 
impairment in judgment.  His speech was linear and coherent 
and was of a normal rate and volume.  The examiner concluded 
that the symptomatology of the veteran's PTSD was moderate.

Following his evaluation of the veteran, the examiner 
assigned a Global Assessment of Functioning (GAF) score of 
52.  A rating between 51 and 60 is assigned when an 
individual presents either moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks); 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with co-workers).  

VA outpatient treatment records also consistently reflect GAF 
scores in the fifties and only rarely show GAF scores lower 
than 50.  The outpatient treatment records also reflect many 
of the PTSD symptoms identified at the VA examination; but 
likewise show that the veteran has intact memory, judgment, 
and insight.  They also reveal family interaction and some 
social interaction.  

From November 2004 to December 2004, the veteran was 
hospitalized for treatment of his PTSD (and depression as a 
result of stress from hurricanes that struck near his home).  
As a consequence, he was granted a temporary total disability 
rating under the provisions of 38 C.F.R. § 4.29.  The 
treatment records following the hospitalization, however, 
show the veteran to be doing better.  For example, at an 
outpatient treatment session in April 2006, the doctor opined 
that no overt psychosis was noted on that day.  The veteran 
was well groomed, he was joking and laughing, and he 
indicated that he was trying to see the glass as half-full.  
No suicidal or homicidal ideations were expressed and there 
were no gross memory deficits noted.  The veteran also 
indicated that his PTSD treatment had allowed him to see 
other veterans whose PTSD that was considerably more severe 
than his.  Additionally, the veteran admitted at a treatment 
session in December 2004 that prior to his hospitalization he 
had not been regularly taking the medication which had been 
prescribed to control the symptom of his PTSD.

The veteran undoubtedly struggles with his PTSD, but his 
symptomatology is not of the severity required for a 70 
percent rating, as the medical evidence fails to show that he 
has deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood.  The veteran may 
experience nightmares, trouble with crowds, and occasional 
suicidal ideations; however, outpatient treatment records 
reflect that he is always well-groomed at his treatment 
sessions, his memory, insight, and judgment are intact, and 
the veteran has not been shown to be suffering from near-
continuous panic attacks.  While the veteran has not worked 
in a number of years, he reported to the VA examiner in 2006 
that he had stopped working because he hurt his knee, and not 
as a result of his PTSD.  Furthermore, he has lived with his 
wife for more than 40 years and appears to have a healthy, 
supportive, relationship.  The veteran has also reported 
being in good touch with both of his sons, and it was noted 
that he had a good Thanksgiving with multiple family members 
present in 2005.  Additionally, the veteran reported at a 
treatment session in November 2004 that he liked to attend 
church.  The medical evidence, as derived from monthly 
treatment sessions and periodic evaluations, indicates that 
the veteran has good judgment and his cognitive processes are 
intact.  He also has good family relations and has at least 
some social interaction with friends and with church 
(although this may fluctuate from week to week).  As such, 
the medical evidence fails to reflect symptomatology that is 
of such severity so as to warrant a 70 percent rating, and 
the veteran's claim is therefore denied. 
 
II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in November 2005.  By this, and by previous 
letters, the statement of the case, and the supplemental 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records have been obtained.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence that his shoulder disability 
increased in severity was needed, and he has been provided 
with ample time and assistance to acquire any available 
evidence.  As such, he is not prejudiced by the Board's 
adjudication of his claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


